DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 11/19/2020.
	Claims 1, 24, 25, 28, 32, 36, 45, 46 and 49-55 are pending. 
	A petition for examination under the Cancer Immunotherapy Pilot Program was filed 5/29/2020. The Petition was granted 7/24/2020. 
The application claims priority to provisional application 62/854,574 filed 5/30/2019. 
The drawings filed 5/29/2020 are accepted. 

Response to Amendments
Applicant’s amendment is sufficient to overcome the objections to the specification and the claims as well as all pending rejections. 

Information Disclosure Statement
An IDS filed 8/26/2020 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jasmine Whyte on 2/23/21.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 1, 24, 25, 28, 32 and 36. 

Claim 53. (Currently amended) The method of claim 45, wherein the nucleic acid sequence encoding the BCMA antigen binding domain comprises a nucleic sequence comprising SEQ ID NO: 

Conclusion
Claim 53 is amended to mirror the amendment to claim 45. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARIA MARVICH/Primary Examiner, Art Unit 1633